THOMAS, J.
(1, 2) No bill of exceptions was signed by the presiding judge, or established as provided by the statute. Rulings on the trial, required to be presented by bill of exceptions, cannot be considered by this court unless so presented. The written agreement of counsel in this cause is not a bill of excep*391tions. Such agreement, on proper motion in the appellate court, would have been sufficient evidence to establish the bill of exceptions.—Graves, et al. v. State, 178 Ala. 1, 59 South. 584; Cook v. Phonoharp Co., 168 Ala. 517, 50 South. 1021.
(3) The transcript fails to show a legal judgment as the basis for the appeal sought to be taken, and dismissal of the appeal must follow on this ground.—Gunter v. Mason, 125 Ala. 644, 27 South. 843; C. of Ga. Ry. Co. v. Coursen, 8 Ala. App. 589, 62 South. 977.
(4) The judgment appealed from can be presented to the appellate court only by certified transcript of the record of the trial court, and the bill of exceptions cannot be looked to for the judgment.—Conway v. Clark, et al., 171 Ala. 391, 55 South. 117; Borom, et al. v. Posey, et al., 133 Ala. 666, 31 South. 1035; Street v. Frank, 136 Ala. 616, 33 South. 879; Gaston v. Marengo Imp. Co., 139 Ala. 465, 36 South. 738; Lay v. Postal Tel. Co., 171 Ala. 172, 54 South. 529.
The motion is granted, and the appeal is dismissed.
Appeal dismissed..
Anderson, C. J., and Mayfield and Somerville, JJ„ concur.